    Case 1:19-cv-21327-RBK Document 1 Filed 12/12/19 Page 1 of 7 PageID: 1




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW JERSEY
                                 CAMDEN VICINAGE

                                                  MDL No. 2875
 In re: Valsartan Products Liability
 Litigation


 This document relates to:                        Honorable Robert B. Kugler,
                                                  District Court Judge
 DAVID LOOSE, Individually and as
 Personal Representative of the Estate of         Honorable Joel Schneider,
 Mary Beth Maddox                                 Magistrate Judge



                                SHORT FORM COMPLAINT

        Plaintiff files this Short Form Complaint and Demand for Jury Trial against Defendants

named below by and through the undersigned counsel. Plaintiff incorporates by reference the

allegations contained in Plaintiffs’ Master Long Form Complaint and Jury Demand In re:

Valsartan Products Liability Litigations, MDL 2875 in the United States District Court for the

District of New Jersey, Camden Vicinage. Plaintiff files this Short Form Complaint as permitted

by Case Management Order Nos. 3, 9, and 13 of this Court.

        In addition to those causes of action contained in Plaintiffs’ Master Long Form Complaint

and Jury Demand, were certain claims require specific pleadings and/or amendments, Plaintiff

shall add and include them herein.

                                  IDENTIFICATION OF PARTIES

   I.      IDENTFICATION OF PLAINTIFF(S)

           1. Name of individual who alleges injury due to use of a valsartan-containing drug:
              Mary Beth Maddox

           2. This claim is being brought on behalf of
Case 1:19-cv-21327-RBK Document 1 Filed 12/12/19 Page 2 of 7 PageID: 2




           □     Myself
           □
           ×     Someone else
                 a.       If I checked, “someone else”, this claim is being brought on
                          behalf of: Mary Beth Maddox

                 b.       My relationship to the person in 2(a) is: Husband

      3. Consortium Claim(s): the following individual(s) allege damages for loss of
         consortium: David Loose_______________________________________

      4. County and state of residence of Plaintiff or place of death of Decedent:
         Travis County, Texas__________________________________________

      5. If a survival and/or wrongful death claim is asserted:

               a. Name of the individual(s) bringing the claims on behalf of the
                 decedent's estate, and status (i.e., personal representative,
                 administrator, next of kin, successor in interest, etc.):
                 David Loose, personal representative of the estate of Mary Beth
                 Maddox_______________________________________________
                 ______________________________________________________


II.   IDENTIFICATION OF DEFENDANTS

      1. Plaintiff(s) bring claims against the following Defendants:

      (* Defendants with asterisks next to their names have been dismissed pursuant to a dismissal
      and tolling stipulation entered by the parties. By checking the box next to any asterisked
      Defendant(s), Plaintiff thereby represents that he or she would have brought an action
      against said Defendant(s) but for the dismissal and tolling stipulation.)

           i. API Manufacturers
           Defendant Role             Defendant Name                           HQ States
       □
       ×   API Manufacturer           Aurobindo Pharma, Ltd.                   Foreign
           API Manufacturer
       □
       ×   Parent Corporation
                                      Hetero Drugs, Ltd.                       Foreign
       □
       ×   API Manufacturer           Hetero Labs, Ltd.                        Foreign
       □
       ×   API Manufacturer           Mylan Laboratories Ltd.                  Foreign
                                      Zhejiang Huahai Pharmaceutical
       □
       × API Manufacturer             Co. Ltd.
                                                                               Foreign
       □ API Manufacturer
       ×                              John Doe                                 N/A
Case 1:19-cv-21327-RBK Document 1 Filed 12/12/19 Page 3 of 7 PageID: 3




          ii.    Finished Dose Manufacturers
           Defendant Role         Defendant Name                     HQ States
           Finished Dose
      □
      ×    Manufacturer
                                  Aurobindo Pharma, Ltd.             Foreign

      □    Finished Dose
      ×                           Aurolife Pharma, LLC               Foreign
           Manufacturer
      □    Finished Dose
      ×                           Hetero Labs, Ltd.                  Foreign
           Manufacturer
           Finished Dose
      □
      ×    Manufacturer
                                  Mylan Laboratories Ltd.            Foreign
           Finished Dose          Teva Pharmaceutical Industries
      □
      ×    Manufacturer           Ltd.
                                                                     Foreign

      □    Finished Dose
      ×                           Torrent Pharmaceuticals, Ltd.      Foreign
           Manufacturer
      □
      ×    Finished Dose          Zhejiang Huahai Pharmaceutical
                                                                     Foreign
           Manufacturer           Co. Ltd.
           Finished Dose
      □
      ×    Manufacturer
                                  John Doe                           N/A



          iii.   Repackagers, Labelers, and Distributors
           Defendant Role                    Defendant Name          HQ States
      □
      ×    Labeler/ Distributor              Aceteris, LLC           NJ
      □
      ×    Finished Dose Distributor         Actavis LLC             NJ
      □
      ×    Finished Dose Distributor         Actavis Pharma, Inc.    NJ
      □    Repackager                        A-S Medication
      ×                                                              NE
                                             Solutions, LLC
      □ Finished Dose Distributor
      ×                                      Aurobindo Pharma
                                                                     NJ
                                             USA, Inc
      □
      × Repackager                           AvKARE, Inc.            TN
        Repackager                           Bryant Ranch Prepack,
      □
      ×                                      Inc.
                                                                     PA

      × Labeler/ Distributor
      □                                      Camber
                                                                     NJ
                                             Pharmaceuticals, Inc.
      □
      × Parent Company for The
        Harvard Drug Group, L.L.C.           Cardinal Health, Inc.   OH
        d/b/a Major Pharmaceuticals
      □ Repackager
      ×                                      The Harvard Drug
                                             Group, L.L.C. d/b/a     MI
                                             Major Pharmaceuticals
      □
      × Repackager                           HJ Harkins Co., Inc.    CA
      □
      × API Distributor                      Huahai U.S. Inc.        NJ
Case 1:19-cv-21327-RBK Document 1 Filed 12/12/19 Page 4 of 7 PageID: 4




      □
      × Repackager                     Northwind
                                                                    IN
                                       Pharmaceuticals
      □
      × Repackager                     NuCare
                                                                    CA
                                       Pharmaceuticals, Inc.
      □
      × Repackager                     Preferred
                                                                    CA
                                       Pharmaceuticals, Inc.
      □ Repackager
      ×                                RemedyRepack, Inc.           PA
      □
      × Finished Dose Distributor      Solco Healthcare U.S.,
                                                                    NJ
                                       LLC
      □
      × Finished Dose Distributor      Teva Pharmaceuticals
                                                                    PA
                                       USA, Inc.
      □
      × Finished Dose Distributor      Torrent Pharma, Inc.         NJ
      □
      × Labeler/Distributor/Repackager John Doe                     N/A


          iv.   Wholesaler Defendants
           Defendant Role           Defendant Name                  HQ States
      □
      ×    Wholesaler               AmerisourceBergen Corporation   PA
      □
      ×    Wholesaler               Cardinal Health, Inc.           OH
      □    Wholesaler               McKesson Corporation            TX
      □
      ×    Wholesaler               John Doe                        N/A


          v.    Pharmacies
           Defendant Role           Defendant Name                  HQ States
      □    Pharmacy                 Albertsons Companies, LLC       ID
           Parent Corporation for
           Express Scripts, Inc.
      □
      ×    and Express Scripts
                                    Cigna Corporation               CT
           Holding Co.
      □    Pharmacy                 CVS Health                      RI
           Parent Corporation for   Express Scripts Holding
      □
      ×    Express Scripts, Inc.    Company
                                                                    MO
      □
      ×    Pharmacy                 Express Scripts, Inc.           MO
           Parent Corporation for
      □    Humana Pharmacy,         Humana Inc.                     KY
           Inc.
      □    Pharmacy                 Humana Pharmacy, Inc.           KY
      □    Pharmacy                 The Kroger Co.                  OH
      □
      ×    Pharmacy                 OptumRx                         CA
      □
      ×    Parent Corpoation for
                                    Optum, Inc.                     MN
           OptumRx
Case 1:19-cv-21327-RBK Document 1 Filed 12/12/19 Page 5 of 7 PageID: 5




        □ Pharmacy                       Rite Aid Corp.                 PA
        □
        × Parent Corporation for
          OptumRx and Optum,             UnitedHealth Group             MN
          Inc.
        □ Pharmacy
        ×                                Walgreens Boots Alliance       IL
        □ Pharmacy                       Walmart Inc.                   AR
        □
        × Pharmacy                       John Doe                       N/A


            vi.     FDA Liaisons
             Defendant Role              Defendant Name                 HQ States
        □
        ×    FDA Liaison                 Hetero USA, Inc.               NJ
        □
        ×    FDA Liaison                 Prinston Pharmaceutical Inc.   NJ
        □
        ×    FDA Liaison                 John Doe                       N/A


III.   JURISDICTION AND VENUE

       7. Jurisdiction is based on:

            □
            ×       Diversity of Citizenship
            □      Other as set forth below: ______________________________________
                   ____________________________________________________________
                   ____________________________________________________________



       8. Venue: District and Division in which remand and trial is proper and where
          you might have otherwise filed the Short Form Complain, absent the Direct
          Filing Order entered by this Court: Western District of Texas__________


IV.    PLAINTIFF’S INJURIES

       9. Injuries: Plaintiff was diagnosed with the following type of cancer:

        □       Liver
                                               □   Kidney


        □       Stomach
                                               □   Colorectal


        □
        ×
                Pancreatic
                                               □   Esophageal
Case 1:19-cv-21327-RBK Document 1 Filed 12/12/19 Page 6 of 7 PageID: 6




      □    Small Intestine
                                          □   Other:




                              CAUSES OF ACTION
     10. Plaintiff(s) hereby adopt and incorporate by reference the Master Long
         Form Complaint and Jury Demand as if fully set forth herein.

     11. The following claims and allegation asserted in the Master Long Form
         Complaint and Jury Demand are herein adopted by Plaintiff:
          □
          ×      Count I:      Strict Liability – Manufacturing Defect
          □
          ×      Count II:     Strict Liability – Failure to Warn
          □
          ×      Count III:    Strict Liability – Design
          □
          ×      Count IV:     Strict Liability – Negligence
          □
          ×      Count V:      Strict Liability – Negligence Per Se
          □
          ×      Count VI:     Strict Liability – Breach of Express Warranty
          □
          ×      Count VII:    Strict Liability – Breach of Implied Warranty
          □
          ×      Count VIII: Strict Liability – Fraud
          □
          ×      Count IX:     Strict Liability – Negligent Misrepresentation
          □
          ×      Count X:        Strict Liability – Breach of Consumer Protection
          Statutes of the state(s) of Texas
          □
          ×      Count XI:     Wrongful Death
          □
          ×      Count XII:    Survival Action
          □
          ×      Count XIII: Loss of Consortium
          □
          ×      Count XIV: Punitive Damages
          □                   Other State Law Causes of Action as Follows:
                        ______________________________________________________
                        ______________________________________________________
                        ______________________________________________________

     12. Fraud Count: Plaintiff adopts, incorporates and relies upon the allegations
         made in the Master Complaint. Any additional Plaintiff-specific allegations
         as to the Fraud Count must be set forth here:
         __________________________________________________________________
    Case 1:19-cv-21327-RBK Document 1 Filed 12/12/19 Page 7 of 7 PageID: 7




              __________________________________________________________________
              __________________________________________________________________

          13. Express Warranty Count: Plaintiff adopts, incorporates, and relies upon the
              allegations made in the Master Complaint. Any additional Plaintiff-specific
              allegations as the Express Warranty Count must be set forth here:

          14. Plaintiff(s) further bring claims against the following additional Defendants
              who are not listed above, and such claims are based upon the following
              grounds:



WHEREFORE, Plaintiff(s) pray for relief and demand a trial by jury as set forth in the
Plaintiffs’ Master Long Form Complaint in MDL 2875 in the United States District of New
Jersey.


Dated: December 12, 2019                          Respectfully submitted,
                                                  COHEN PLACITELLA & ROTH, PC

                                                  /s/Dennis Geier
                                                  Christopher Placitella
                                                  Dennis Geier
                                                  dgeier@cprlaw.com
                                                  127 Maple Avenue
                                                  Red Bank, New Jersey 07701
                                                  Telephone: (732) 747-9003
                                                  Facsimile: (732) 747-9004


                                          -and-
                                                  HENDLER FLORES LAW, PLLC


                                                  _________________________
                                                  Scott M. Hendler
                                                  shendler@hendlerlaw.com
                                                  1301 West 25th Street, Suite 400
                                                  Austin, Texas 78705
                                                  Telephone: (512) 439-3200
                                                  Facsimile: (512) 439-3201

                                                  ATTORNEYS FOR PLAINTIFFS
